DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 20190016239) in view of Hartmann et al. (US 7581793), hereinafter Vogt and Hartmann, respectively.
Regarding claim 1, Vogt discloses a seat assembly (Vogt, Fig. 1) comprising: a seat back (Vogt, 1 in Fig. 1) having a pivot pin (Vogt, 11 in Fig. 9) that is rotatable about an axis (Vogt, 12 in Fig. 9); a mounting bracket assembly (Vogt, 2a in Fig. 1) that includes: a cover plate (Vogt, 16 in Fig. 9), the cover plate defining a hole (Vogt, 17 in Fig. 4a) that is disposed along the axis and a slot (Vogt, 18 in Fig. 9) that extends from the hole to a perimeter of the cover plate; and a bushing (Vogt, 15 in Fig. 9) that is disposed in the hole (Vogt, Fig. 7a-7b and Fig. 4c) and is mounted to the cover plate (Vogt, Fig. 4c), wherein the bushing defines a bushing opening (Vogt, Fig. 8b, opening above 27) that receives the pivot pin.
Vogt fails to disclose a base plate that is adapted to be mounted to a vehicle; cover plate mounted to the base plate; and the pivot pin and the bushing are spaced apart from the base plate.
However, Hartmann teaches a base plate (Hartmann, annotated Fig. 2) that is adapted to be mounted to a vehicle, such that cover plate is mounted to the base plate and the pivot pin and the bushing are spaced apart from the base plate (after combination, since the pin and bushing will be separated from base plate by the cover plate).

    PNG
    media_image1.png
    500
    582
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 2 from Hartmann
One of ordinary skill in the art would have understood that the fastening methods in Vogt and Hartmann have similar functions. Since both Vogt and Hartmann teach a method of fastening mounting assembly to vehicle body (welding in Vogt and bolt fastening in Hartmann), it would have been obvious to substitute one known method for another, as it would have yielded predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612